Citation Nr: 1135249	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO. 04-38 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder, including degenerative disc disease/degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from October 1965 until October 1967. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in July 2009. 

This matter was previously before the Board in October 2009, at which time the Board reopened the Veteran's low back disorder and remanded both that disorder and the TDIU claim for further development. The Board notes that the TDIU claim has since been fully granted by an October 2010 rating decision. As such, that claim is not currently before the Board.


FINDING OF FACT

The evidence of record does not show that the Veteran's lumbar spine disorder is related to his active duty service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 
 However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2005 that fully addressed all of the notice elements in this matter. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease. He was also informed that VA would seek to provide federal records.  Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
With respect to the Dingess requirements, in June 2009 the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Any timing error in regards to those notices was cured by the subsequent readjudication of those claims in October 2010.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and available, identified private medical records, as well as Social Security records. The Veteran has also submitted lay statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. The Board also notes that the development ordered in the prior remand has been completed. Additional VA medical records have been associated with the claims file and a new VA examination was provided in regards to the current claim.

The Veteran was afforded a VA medical examination in November 2009, which provided specific medical opinions pertinent to the issue on appeal. The Veteran has asserts that a new VA examination is necessary because the one provided was inadequate. "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The VA examiner has advanced medical training, experience, and had the opportunity to examine both the Veteran and his claims file to provide a competent diagnosis and medical opinion concerning the Veteran's condition. See Cox v. Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a) (1)."  Also finding that VA satisfied its duty to assist by providing a medical examination performed by a nurse practitioner). The VA examiner was qualified through education, training, and experience to offer competent medical evidence. Therefore, the Board finds that the examination and associated opinion is adequate for a proper adjudication of the appeal. The examiner addressed the questions noted in the remand. As a result, an additional examination is not warranted. 

Furthermore, as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service and the current disorder, if shown. The Veteran has not done so since the allegedly improper examination, and no evidence thus supportive has otherwise been obtained. Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent medical evidence to suggest that the disorder is related to service. Indeed, the Board notes that obtaining a VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision. 38 U.S.C.A. § 5103A (d). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Merits of the Claim
 
The Veteran contends that he has had a chronic back disorder since service. Per his September 2002 claim statement, the Veteran claims to have been in an accident while he was a passenger in a military vehicle while in service and that he injured his back as a result of his accident. As an initial matter, the Board finds that sufficient evidence, in the form of the Veteran's statements and other lay statements of record, including from the Veteran's mother and his friend L.M., are of record to support his contention that he was involved in a vehicular accident in service.

The Veteran's service treatment records note that he was treated for a slight back strain on March 27, 1967. The October 1967 separation examination found his spine to be normal, though the examiner did note a lumbar spine sprain under significant or interval history and summary of defects. In his report of medical history, the Veteran reported that he had recurrent back pain; however, the examiner found it to be of no medical significance.

A January 10, 2006 letter from Dr. C.R.S., reported that the doctor remembered treating the Veteran at the Monterey County Hospital in 1966 for back injuries. Dr. C.R.S. noted that the Veteran was diagnosed as having a severe spine sprain from a jeep accident and was given relaxants, pain medications, and IV fluids before transfer to a military hospital. 

Following service the record is silent as to complaints of, or treatment for, a back disorder for years. In his July 2009 Board hearing, the Veteran reported that he could not afford treatment following service and that he had been denied treatment by VA after his discharge from service. He further claimed to have had continuous problems with his back from service to the present.

VA medical records generally indicate continued treatment for the back in the last decade. For example, an October 17, 2002 VA medical record noted that the Veteran sought treatment for chronic back pain, which he reported as having had since a motor vehicle accident years previously. 

An April 28, 2005 VA medical record noted that the Veteran had lumbar spine spondylosis and the examiner reported that in his opinion, the Veteran had lumbosacral spondylosis or chronic low back pain directly related to the in-service jeep accident; he was also totally and permanently disabled.

An August 14, 2007 VA medical record noted that the Veteran had chronic lumbar facet/disc/spondylosis from history of trauma secondary to a motor vehicle accident while in the military, with minimal response to conservative measures. 

The Veteran received a general VA examination in December 2004. The examiner noted that that the Veteran reported that his back injury was caused by an in-service vehicle accident. The examiner noted that an MRI of the lumbosacral spine showed hemangiomas in the L2-L4 and mild epiphyseal joint hypertrophy at L4-L5. The examiner found no significant spinal stenosis or neuroforaminal narrowing; x-ray showed no significant abnormality of the lumbosacral spine. The examiner found a history of degenerative joint disease, history of back injury in 1966; he noted that the Veteran took morphine to control his lower back and left knee pain. 

The Veteran also received a spine VA examination in December 2004, which did not include a review of the claims file. The examiner noted that the Veteran reported the in-service back injury and that after discharge the Veteran sought treatment, but had had no medical treatment from 1967 until 1990. The examiner noted that the Veteran was obese and carried a tremendous amount of his obesity at his waistline and that nearly all his extra weight was in his anterior abdominal area, which was responsible for a tremendous amount of secondary lumbar lordosis. The examiner noted that a recent MRI showed degenerative joint disease at L4-5 and L5-S1. The examiner found that it was unlikely that his complaints are secondary to an accident suffered in 1966, since he went many years thereafter requiring no treatment. The examiner found it to be much more likely that the problems are related to his age and his significant abdominal obesity. The examiner diagnosed him with degenerative joint disease of the lumbar spine secondary to aging and obesity.

A May 8, 2006 letter from Dr. H.W. noted that the Veteran received treatment periodically over the last several years. That report noted that on November 6, 1998 the Veteran had some low back pain that was felt to be due to a mild case of prostate infection; his examination was normal but he was provided antibiotics. Dr. H.W. noted that as an urologist he treated the Veteran for occasional prostate and testicular pain. 

A November 2009 VA examination included a claims file review, including a review of multiple spinal x-rays and MRIs over the Veteran's medical history. The examiner found x-rays to be incompatible with a many decade old problem, but compatible with age and obesity. The examiner diagnosed him with age/obesity related degenerative disc disease/degenerative joint disease of the lumbar spine. 

The Board recognizes that the record contains competing medical opinions as to the diagnosis of the Veteran's current lumbar spine disorder. The Board must thus determine how much weight to afford the opposing opinions. See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993). The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence. Id. at 470-71. ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts one medical opinion over another. Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases"). In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits. See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In the present case, the only medical opinion evidence supporting the Veteran's claim is an April 28, 2005 VA medical record that found him to have lumbar spine spondylosis or chronic low back pain directly related to the in-service Jeep accident. Although other VA medical records did note back pain from the accident, those notations were not medical opinions, but reports of medical history provided by the examiner.  

The Board finds the April 28, 2005 BA medical opinion to not be as probative as the November 2009 VA examination opinion. The Board notes that the April 28, 2005 VA medical record does not indicate that any medical records were reviewed in making the opinion. That examiner also did not provide a basis or rationale on how he came to his opinion as to the etiology of that claim. The December 2004 VA examiner similarly failed to include a review of the medical history, though the examiner did provide an explanation as to how he reached his determination that it was unlikely that his complaints are secondary to an accident suffered in 1966, since he went many years thereafter requiring no treatment and that it was much more likely that the problems are related to his age and his significant abdominal obesity. 

The November 2009 VA examiner provided the most in depth review of the medical evidence, including a review of the prior diagnostic studies of the Veteran's spine, which the other examiners did not consider. The November 2009 VA examiner further provided an explanation as to how he reached his decision, based on all available evidence, and specifically considered the Veteran's prior diagnosed lumbar spine strain. The April 28, 2005 medical opinion did not provide such an in-depth opinion clearly based on a review of the record. The Board thus finds that the November 2009 VA examination opinion to be the most probative as to the claim. That VA examiner found it to be much more likely that the Veteran's spine  problems are related to his age and his significant abdominal obesity. Thus the most probative medical evidence related to the Veteran's claim does not support his contentions.

The Board does not dispute the Veteran's contention that he injured his spine in service. However, the service treatment records indicate that the injury resolved prior to his discharge, as indicated by the March 27, 1967 that found only a "slight back strain" in the year following his accident, and the October 1967 separation examination that found his spine to be normal and that his report of back pain was of no medical significance. Furthermore, as previously indicated, the most probative medical evidence of record, the November 2009 VA examination, specifically found that his spine disorder was more likely than not related to age and his abdominal obesity. The less probative December 2004 spine VA examination similarly found the current low back disorder to be more likely than not related to his age and his significant abdominal obesity. 

Furthermore, the Board notes that the Veteran has submitted numerous pieces of lay evidence as to a chronic back disorder that has existed since service. In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the service treatment records and the post-service medical treatment records to carry far more weight of credibility and probative value that the recent lay statements. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). Specifically, the Board finds the lay evidence to not be completely credible in its assertions. The Board notes that the May 17, 2006 private medical record from Dr. H.W. noted that the Veteran had received treatment in November 1998 and that at that time his low back pain was believed to be due to a mild case of prostate infection. That statement demonstrates that the low back pain was not a consistent and continuous occurrence, as it was believed at that time to be a new pain due to the prostate infection; it thus effectively indicates that it was not a long-standing disorder.

The only other evidence provided as to the Veteran's claim is his belief that he has a current low back disorder due to service. Although he can provide testimony as to his own experiences and observations, the factual question of if his disorder can be attributed to his in-service experiences is a medical question, requiring a medical expert. The Veteran is not competent to render such an opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 38 C.F.R. § 3.159. He does not have the requisite special medical knowledge necessary for such opinion evidence. "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for a low back disorder is denied. 


ORDER

Service connection for a low back disorder is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


